Exhibit 10.35

COMPENSATION OF NAMED EXECUTIVE OFFICERS

 

Name and Position

   Fiscal 2009
Base Salary ($)    Fiscal 2009
Bonus ($)    Fiscal 2010
Base Salary ($)

Peter D. Meldrum

President and Chief Executive Officer

   800,000    1,000,000    832,000

Gregory C. Critchfield, M.D.

President, Myriad Genetic Laboratories, Inc.

   550,000    415,000    565,000

Adrian N. Hobden, Ph.D.

President, Myriad Pharmaceuticals, Inc. (1)

   535,000    285,000    N/A

James S. Evans

Chief Financial Officer

   375,000    265,000    400,000

Mark H. Skolnick, Ph.D. (2)

Chief Scientific Officer

   520,000    135,000    530,000

Richard Marsh

Executive Vice-President, General Counsel and Secretary

   360,000    210,000    385,000

 

(1) As part of the separation of MPI on June 30, 2009, Dr. Hobden ceased his
employment with Myriad Genetics and transferred to the new company as Chief
Executive Officer, effective June 30, 2009

 

(2) Dr. Skolnick is compensated on an hourly basis. Base salary information
reflects an annualized salary based on 2080 hours worked in a fiscal year.
Actual amounts paid to Dr. Skolnick may vary significantly depending on the
actual number of hours worked.